Citation Nr: 0709581	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2005 of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Cleveland, Ohio.  In April 2006, the veteran 
provided oral testimony before the undersigned Veterans Law 
Judge, sitting at the RO, a transcript of which has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has come before the VA requesting that service 
connection be granted for bilateral hearing loss.  The record 
indicates that as a result of his application for benefits, 
the veteran underwent a VA Audiological Examination in 
January 2005, the result of which has been included in the 
claims folder.  Upon completion of the examination, the 
audiologist did opine that the veteran had bilateral 
sensorineural hearing loss.  However, a reading of his 
further comments indicates some ambiguity.  

That is, over the course of the veteran's 20 plus years in 
the US Air Force, he served as a jet engine mechanic.  He 
worked on various flight lines.  He also was exposed to noise 
while working with radar and telemetry equipment.  
Nevertheless, the veteran also worked, during his service, in 
an office environment where his exposure to loud noises would 
have been limited.  Yet, despite the repeated references in 
the claims folder with respect to noise exposure, the 
audiologist insinuated that the veteran's noise exposure in 
service had no bearing on his hearing loss.  The examiner 
also opined that since the veteran did not show any type of 
hearing loss during service, any hearing loss now could not 
be related to his military service.  This is contrary to 
Hensley v. Brown, 5 Vet. App. 155 (1993), which states that, 
for hearing loss cases, it is not necessary to show hearing 
loss during or upon separation of service in order for 
service-connection to be awarded.

Therefore, it is the opinion of the Board that another 
examination of the veteran be performed.  Such an examination 
should be accomplished so that the record is without 
ambiguity, which will ensure not only a just outcome, but 
also a rational basis on which to decide the veteran's claim.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should schedule the 
veteran for a VA audiological examination 
in order to determine whether the veteran 
now suffers from bilateral hearing loss.  
The complete claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner must indicate that he or she has 
reviewed the claims folder.  If possible, 
the examination should be performed by an 
individual who has not previously seen or 
treated the veteran.  

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from bilateral hearing loss, or 
hearing loss of just one ear, and the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury or to service noise 
exposure.  If this matter cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



